Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Amendment dated July 1, 2022 has been carefully considered, but is non-persuasive.  Claims 8 and 9 have been canceled, overcoming the objection to the drawings as not showing the subject matter of claims 8 and 9. The claims have been amended to overcome the rejections under 35 USC 112(b). Correction of these matters is noted with appreciation.

	Applicant has argued with regard to Porte et al. 2012/0318029 (characterized by Applicant as “Porte I”) that “Porte I does not disclose a heat pipe at least partially located within an annular space defined by a front frame and a lip. Instead, Porte I’s channels (30), which the Office identified as disclosing the claimed heat pipe, do not extend into the annular space (20). According to Porte I, the channels (30) terminate at the front frame (18). Therefore, Claim 1 is structurally distinguished from the disclosure of Porte I. 
Porte I also describes the following structure: 
In the case of an air intake that incorporates a frost treatment with hot air, a panel 22 that is designed according to the invention can be arranged at the lip, more particularly in the annular pipe 20 at the front of the front frame 18, or it can be placed at the pipe 16, at the rear of the front frame 18. (See Porte I at Paragraph [0042]). However, this description does not place at least a portion of the channels (30) within the annular pipe (20), nor do Porte I’s drawings illustrate the claimed structure. Therefore, Porte I cannot anticipate Claim 1, as amended.”
Respectfully, these arguments are non-persuasive. Porte et al. 2012/0318029 (Porte I) discloses numerous elements which read on the frame, including elements 18 and 28 connected together, as well as element 24. Note annotated figure 1 of Porte et al. 2012/0318029. Therefore, Porte et al. 2012/0318029 discloses an aircraft engine nacelle 10 comprising an anti-icing protection system, the nacelle comprising: an inner shroud 24 having an internal face; an air intake lip 12 having an internal face and forming a leading edge of the nacelle; and a front frame including elements 18 and 28 connected together, or alternatively element 24, which, with the lip, defines an annular space 20; wherein the protection system comprises a heat exchanger device comprising at least one heat pipe 30 configured to transfer heat emitted by a heat source from the annular space to the inner shroud situated downstream of the front frame, wherein the at least one heat pipe is at least partially located within the annular space. Paragraph [0042] also states that “In the case of an air intake that incorporates a frost treatment with hot air, a panel 22 that is designed according to the invention can be arranged at the lip, more particularly in the annular pipe 20 at the front of the front frame 18, …”, which is further evidence that a portion of the channels are within the annular pipe.

Applicant has argued with regard to Porte et al. 2019/0118955 (characterized by Applicant as “Porte II”) that “Here, the inventors of Porte I and the present Application were under an obligation to assign the applications/claimed inventions to Airbus Operations SAS not later than the effective filing date of the claimed invention. Therefore, Porte II is not prior art to Claim 1.”

Respectfully, this statement is not sufficient to overcome the rejections under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 based on Porte et al. 2019/0118955 (“Porte II”). The statement incorrectly refers to Porte et al. 2012/0318029 (Porte I), which is not the reference used in these rejections. Therefore, these rejections remain.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 1, the last two lines recite “wherein the at least one heat pipe is at least partially located within the annular space.” The underlined limitations have no support in the application as originally filed. The scope of the underlined limitations include the at least one heat pipe being fully located within the annular space, and the at least one heat pipe being partially located within the annular space. The specification does not describe these limitations. At best, the drawings show the at least one heat pipe 12 is located within the annular space 8. It is indeterminate from the drawings as to whether the at least one heat pipe is fully located within the annular space, or the at least one heat pipe is partially located within the annular space. It is suggested that “at least partially located” be deleted from claim 1, in order to overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porte et al. 2012/0318029.
Disclosed is an aircraft engine nacelle 10 comprising an anti-icing protection system, the nacelle comprising: an inner shroud 24 having an internal face; an air intake lip 12 having an internal face and forming a leading edge of the nacelle; and a front frame including elements 18 and 28 connected together (or alternatively the frame is element 24) which, with the lip, defines an annular space 20; wherein the protection system comprises a heat exchanger device comprising at least one heat pipe 30 configured to transfer heat emitted by a heat source from the annular space to the inner shroud situated downstream of the front frame, wherein the at least one heat pipe is at least partially located within the annular space. Paragraph [0042] also states that “In the case of an air intake that incorporates a frost treatment with hot air, a panel 22 that is designed according to the invention can be arranged at the lip, more particularly in the annular pipe 20 at the front of the front frame 18, …”, which is further evidence that a portion of the channels are within the annular pipe (claim 1).
The at least one heat pipe is a loop heat pipe, as the at least one heat pipe forms a cooling circuit, which is a loop from annular space 20 to the exit of the at least one heat pipe (claim 5).
Note the annotated figure below.

    PNG
    media_image1.png
    738
    956
    media_image1.png
    Greyscale


Claims 1, 4-5, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Porte et al. 2019/0118955.
Disclosed is an aircraft engine nacelle 2 comprising an anti-icing protection system, the nacelle comprising: an inner shroud 5 having an internal face; an air intake lip 7 having an internal face and forming a leading edge of the nacelle; and a front frame 9 which, with the lip, defines an annular space 8; wherein the protection system comprises a heat exchanger device 11 comprising at least one heat pipe 20 configured to transfer heat emitted by a heat source 19 from the annular space to the inner shroud situated downstream of the front frame, wherein the at least one heat pipe is at least partially located within the annular space (claim 1). 
The at least one heat pipe is a pulsating heat pipe, due its capillary action (paragraph [0054]) (claim 4).
The at least one heat pipe is a loop heat pipe, as it forms part of a fluid loop (claim 5).
The at least one heat pipe comprises at least one capillary tube containing a constant-volume fluid (paragraph [0054]) (claim 7).

The applied reference has a common inventor and may have a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chelin et al. 2012/0048389 (figures 1-2).
Disclosed is an aircraft engine nacelle 10 comprising an anti-icing protection system, the nacelle comprising: an inner shroud (note the inner shroud 12 in figure 2) having an internal face; an air intake lip 16 having an internal face and forming a leading edge of the nacelle; and a front frame 20 which, with the lip, defines an annular space; wherein the protection system comprises a heat exchanger device comprising at least one heat pipe configured to transfer heat emitted by a heat source (hot air, note paragraph [0013, for example) from the annular space to the inner shroud situated downstream of the front frame, wherein the at least one heat pipe is at least partially located within the annular space (claim 1).
The at least one heat pipe is a loop heat pipe, as the at least one heat pipe forms a cooling circuit, which is a loop from the annular space to the exit of the at least one heat pipe (claim 5).
Note the annotated figure below.


    PNG
    media_image2.png
    617
    703
    media_image2.png
    Greyscale


Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Porte et al. 2020/0122843 (figures 10-12).
Disclosed is an aircraft engine nacelle 2 comprising an anti-icing protection system, the nacelle comprising: an inner shroud 5 having an internal face; an air intake lip 7 having an internal face 7a and forming a leading edge of the nacelle; and a front frame which, with the lip, defines an annular space 8; wherein the protection system comprises a heat exchanger device 11 comprising at least one heat pipe 12b configured to transfer heat emitted by a heat source 10 from the annular space to the inner shroud situated downstream of the front frame, wherein the at least one heat pipe is at least partially located within the annular space (claim 1). 
The heat exchanger device further comprises: a heat-transfer fluid; at least one evaporator 12a connected thermally to the heat source, the at least one evaporator being configured to extract at least some of the heat supplied by the heat source, the extracted heat being transferred to the heat-transfer fluid; at least one condenser 12c fixed to the internal face of the inner shroud and situated downstream of the front frame, the at least one condenser being configured to supply at least some of the heat extracted by the at least one evaporator to the inner shroud, the extracted heat being transferred to the condenser or condensers via the heat-transfer fluid; the at least one evaporator being fluidically connected to the at least one condenser via at least one heat pipe in which the heat-transfer fluid circulates (claim 2).
The at least one evaporator is fixed to the internal face of the air intake lip upstream of the front frame, by any suitable fixing means such as bonding or welding (paragraph [0079) (claim 3).
The at least one heat pipe is a pulsating heat pipe, due its capillary action (paragraph [0085]) (claim 4).
The at least one heat pipe is a loop heat pipe( paragraph [0085])  (claim 5).
The at least one heat pipe 12b comprises at least one liquid pipe configured to convey, from the at least one condenser to the at least one evaporator, the heat-transfer fluid liquefied by cooling in the at least one condenser (claim 6).
The at least one heat pipe comprises at least one capillary tube containing a constant-volume fluid (paragraph [0014]) (claim 7).
Note the annotated figure below.

    PNG
    media_image3.png
    576
    909
    media_image3.png
    Greyscale


The applied reference has a common inventor and may have a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chelin et al. 2012/0048389 in view of Praether et al. 2016/0097323.
Chelin et al. (figures 1-2) discloses an aircraft engine nacelle substantially as claimed as set forth above, but does not disclose that the at least one heat pipe is a pulsating heat pipe.

Prather shows an aircraft engine nacelle 18 having a heat pipe 76 located therein, with pulsating valve 86, which transforms the heat pipe into a pulsating heat pipe, for the purpose of providing heated air flow to the heat pipe under certain conditions.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the aircraft engine nacelle of Chelin et al. such that that the at least one heat pipe is a pulsating heat pipe, as taught by Prather et al., for the purpose of providing heated air flow to the heat pipe under certain conditions.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chelin et al. 2012/0048389 in view of Stephenson 2008/0159852.
Chelin et al. (figures 1-2) discloses an aircraft engine nacelle substantially as claimed as set forth above, but does not disclose that at least one heat pipe comprises at least one capillary tube containing a constant-volume fluid.

Stephenson shows an aircraft engine nacelle (not shown, analogous to 26; note that the invention is equally applicable to other engine configurations having a cowling structure with an arcuate nose portion in paragraph [0013]) with heat pipes 28 that may be connected to a bleed air line (paragraph [0019]), the heat pipes having a wick or other capillary structure, the heat pipes inherently containing a constant-volume fluid, as fluid is not added or lost to the system, for the purpose of allowing for transportation of condensed liquid back to hot portions of the pipes.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the aircraft engine nacelle of Chelin et al. such that at least one heat pipe comprises at least one capillary tube containing a constant-volume fluid, as taught by Stephenson, for the purpose of allowing

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Porte et al. 2012/0318029 in view of Stephenson 2008/0159852.
Porte et al. 2012/0318029 discloses an aircraft engine nacelle substantially as claimed as set forth above, but does not disclose that at least one heat pipe comprises at least one capillary tube containing a constant-volume fluid.

Stephenson shows an aircraft engine nacelle (not shown, analogous to 26; note that the invention is equally applicable to other engine configurations having a cowling structure with an arcuate nose portion in paragraph [0013]) with heat pipes 28 that may be connected to a bleed air line (paragraph [0019]), the heat pipes having a wick or other capillary structure, the heat pipes inherently containing a constant-volume fluid, as fluid is not added or lost to the system, for the purpose of allowing for transportation of condensed liquid back to hot portions of the pipes.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the aircraft engine nacelle of Porte et al. 2012/0318029 such that at least one heat pipe comprises at least one capillary tube containing a constant-volume fluid, as taught by Stephenson, for the purpose of allowing for transportation of condensed liquid back to hot portions of the at least one pipe.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson et al. and Vauchel et al. are cited to show aircraft engine nacelles comprising heat exchanger devices in the form of at least one heat pipe configured to transfer heat emitted by a heat source from an annular space to an inner shroud situated downstream of a front frame, wherein the at least one heat pipe is at least partially located within the annular space. These references could also have been applied as they anticipate at least claim 1 under 35 U.S.C. 102, but are not applied at this time in order to avoid multiple rejections.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745